     Case 4:18-mj-01203 Document 29 Filed in TXSD on 12/19/18 Page 1 of 1
     Case 4:18-mj-01203 Document 28-1 Filed in TXSD on 12/18/18 PageUnited
                                                                     1 of 1States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                            December 19, 2018
                                                                             David J. Bradley, Clerk
                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION


UNITED STATES OF AMERICA                  §
                                          §
v.                                        §   NO. 4:18-MJ-01203
                                          §
JOSE MANUEL GONZALEZ                      §
TESTINO,                                  §
                                          §
DEFENDANT                                 §
                                          §


                                      ORDER

       For the reasons stated in the government's motion, the motion to exclude

time from December 20, 2018 through January 25, 2019 pursuant to the Speedy

Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iii), is GRANTED.




       Signed in Houston, Texas on .....~                    /1             '20 18 .
